Citation Nr: 0210578	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Dupuytren's contracture 
of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

In November 1992 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for right hand 
Dupuytren's contracture on the basis that the disability had 
not been present in service and had not been manifested until 
several years after his separation.

This appeal arose from a February 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO).  In December 2000, the Board found that 
the veteran had presented new and material evidence to reopen 
his claim for entitlement to service connection for right 
hand Dupuytren's contracture.  The Board remanded the claim 
to the RO for additional development.  That development has 
been accomplished, and the case is again before the Board.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
Dupuytren's contracture of the right hand is related to 
active service.  


CONCLUSION OF LAW

Dupuytren's contracture of the right hand was incurred in the 
veteran's active military service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the claim of service connection for Dupuytren's 
contracture of the right hand.  Specifically, the veteran was 
informed by the RO as to the requirements to substantiate his 
service connection claim in the Statement of the Case issued 
in June 1999 and the Supplemental Statements of the Case 
issued in July 1999 and March 2002.  The Board also notes 
that it appears that the record contains the records of all 
available evidence pertinent to this claim.  In addition, the 
veteran was afforded a VA examination pursuant to the Board's 
December 2000 remand.  No further assistance in this regard 
appears to be warranted.

Service connection has been in effect for Dupuytren's 
contracture of the left hand since 1988.  Service medical 
records consist only of the October 1954 report of separation 
physical examination and show no complaints of or treatment 
for Dupuytren's contracture of either hand.  However, records 
dated in 1955 show that the veteran was treated for 
Dupuytren's contracture of the left hand at that time.  The 
veteran currently has Dupuytren's contracture in both hands.  
Medical records dated since March 1966 show treatment for 
Dupuytren's contracture of the right hand.  

In a sworn statement dated in March 1989, Howard Fistal of 
Fistal's Micro Electronics reported that the veteran had been 
employed by that company for many years beginning in October 
1956 and that the veteran had difficulty in performing his 
duties due to Dupuytren's contracture in the right hand since 
beginning around 1957.  

In a written statement dated in September 1998, Ghazi M. 
Rayan, M.D. reported that based on the history and 
information he gathered from the veteran, it was possible 
that the veteran had early stage Dupuytren's disease when the 
veteran was 22 years of age.  

In a written statement dated in January 1999, Charles Hamlin, 
M.D., the veteran's treating physician, stated that the 
condition Dupuytren's diathesis was a benign fibrous growth 
of the palms which was in many ways genetically 
predetermined.  He opined that it was "medically probable 
that this was involving both hands at the time of its 
presentation while in the Air Force."  

The veteran was afforded a VA examination in February 2002.  
After reviewing the veteran's claims file, and examining the 
veteran, the VA examiner concluded that he was unable to make 
a determination as to whether Dupuytren's contracture 
developed during the veteran's active service since the 
veteran's service medical records were not of record.  
However, he also concluded that based on the veteran's 
medical history, it appeared that the Dupuytren's contracture 
originated while the veteran was in service.  The Board finds 
this opinion to be sound, consistent with the available 
record, and not directly controverted by substantial 
probative evidence.  

The veteran has maintained for many years that the condition 
bothered him since service.  The Board finds the favorable 
evidence of these considered medical opinions at least as 
probative as the negative service separation examination 
under these circumstances.  Thus the evidence is in equipoise 
as to whether the Dupuytren's contracture of the right hand 
is related to service.  The benefit of the doubt will be 
accorded to the veteran, and service connection for 
Dupuytren's contracture of the right hand is granted.  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).



ORDER

Service connection for Dupuytren's contracture of the right 
hand is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

